Citation Nr: 1343091	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  07-23 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a temporary total disability rating based on the need for convalescence from left knee surgery in May 2005. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran had active service from September 1965 to October 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  A January 2006 rating decision denied the Veteran's claim of entitlement to a temporary total disability rating based on surgical or other treatment necessitating convalescence.  Rating decisions in March 2006 and September 2006 also denied the Veteran's claim of entitlement to a TDIU due to service-connected disabilities. 

The Board remanded the claims in November 2010 for further development and consideration. 

The request to reopen the Veteran's claim of entitlement to service connection for hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the November 2010 Remand, the Board directed that the Veteran be afforded an examination to address whether the Veteran's service-connected degenerative joint disease and instability of the left knee worsened or prolonged the convalescence from his 2005 surgery for a nonservice-connected injury incurred in a motor vehicle accident.  The resulting December 2010 VA examination report and March 2012 addendum did not adequately respond to the question posed.  The original report states that "there is no objective evidence" of the claimed "Veteran's convalescence, specifically his necessity for continued use of crutches, was prolonged or worsened due to the status of his left knee, marked by degenerative joint disease and lateral instability, immediately prior to the May 2005 accident wherein he fractured his left lateral tibial plateau and tore his left lateral meniscus, thus an opinion is not indicated."  When asked to provide an addendum to this statement, the same examiner responded in a March 2012 report that "To the best of my knowledge:  There is no available medical literature to support cause, effect relationship and aggravation if any between the vet's claim 'convalescence, specifically, necessity for continued use of crutches, was prolonged or worsened due to the status of his left knee, marked by degenerative joint disease and lateral instability, immediately prior to the May 2005 accident wherein he fractured his left lateral tibial plateau and tore his left lateral meniscus' mentioned above and the veteran's service-connected disability mentioned in this report."  The Board finds this opinion confusing as it is not clear what the examiner means by this response.  Therefore, a new VA opinion is required to more clearly address whether the Veteran's service-connected disability, which is degenerative joint disease and lateral instability of the left knee, either prolonged or worsened the Veteran's convalescence (to include the need for crutches) from his 2005 surgery for a fractured left lateral tibial plateau and a torn left lateral meniscus.

Also, in the November 2010 Remand, the Board directed the RO to obtain the records from the Veteran's 1994 federal workman's compensation claim related to an injury of the lower extremities, including the underlying medical records upon which a decision was based.  Although the Veteran submitted a copy of the Workers' Compensation Decision, the RO did not attempt to obtain a complete copy of the Veteran's Workers' Compensation claim, to include the underlying medical records upon which the decision was based.  As such, on remand, the RO should attempt to obtain these records.

Finally, the November 2010 Remand directed the RO to arrange for an opinion to address the issue of whether the Veteran's service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment.  A December 2010 VA examination report indicated that the Veteran's service-connected joint conditions should not preclude light duty or sedentary employment.  A separate December 2010 VA "hypertension" examination report indicated that the Veteran's "SC condition" should not preclude physical or sedentary employment.  

However, in neither case did the examiner provide a rationale for why the service-connected disabilities would not preclude obtaining and maintaining substantially gainful employment.  Moreover, neither examiner addressed the salient issue of whether the Veteran's service-connected disabilities, either individually, or in the aggregate, preclude substantially gainful employment, as the one examiner only considered the Veteran's joint disabilities and the other examiner apparently only considered the Veteran's pulmonary asbestosis and hypertension.  Neither examiner considered the impact of all of the Veteran's service-connected disabilities in the aggregate.  Accordingly, the Board finds these opinions inadequate and is remanding for a new examination and opinion.

Accordingly, the case is REMANDED for the following action:


1.  Obtain and associate with the Veteran's claims file all relevant records related to his claim for federal workmen's' conpensation benefits, to include any medical records upon which any decision was made.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2).

2.  Obtain an opinion regarding whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's service-connected degenerative joint disease and instability of the left knee worsened or prolonged the convalescence from his 2005 surgery for a nonservice-connected injury incurred in a motor vehicle accident.  The claims file must be reviewed by the medical professional and he or she must provide a rationale for the opinion provided.

3.  Arrange for the Veteran to undergo a Social and Industrial Survey to determine if it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's service-connected disabilities, individually or in the aggregate, preclude obtaining and maintaining substantially gainful employment.  In making this determination, the examiner must take into consideration the Veteran's education and work history but not the Veteran's age or non-service connected disabilities.  The claims file must be reviewed by the examiner and he or she must provide a rationale for the opinion provided.

4.  When the above development (and any other development deemed necessary) is completed, the RO should readjudicate the Veteran's claims on the basis of the additional evidence.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate amount of time should be allowed for response.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



